IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                              AT KINGSPORT

Bradley Booker,                                        )    Docket No.: 2015-02-0222
           Employee,                                   )
v.                                                     )   State File No.: 5311-2015
                                                       )
Mid-City Grill,                                        )
            Uninsured Employer.                        )   Judge: Brian K. Addington
                                                       )

     ORDER FOR MEDICAL AND TEMPORARY DISABILITY BENEFITS AND
                   SETTING STATUS CONFERENCE


      THIS CAUSE came before the undersigned Workers' Compensation Judge on
February 22, 2016, upon the Request for Expedited Hearing filed by Bradley Booker, on
December 29, 2015, pursuant to Tennessee Code Annotated section 50-6-239 (2015) to
determine if the uninsured employer, Mid-City Grill, is obligated to provide medical and
temporary disability benefits to Mr. Booker. During the Expedited Hearing, the parties
                                                                                       1
announced their agreement with regard to the requested workers' compensation benefits.

                                            History of Claim

       Mr. Booker is a twenty-four-year-old resident of Sullivan County, Tennessee, who
worked for Mid-City Grill as a delivery driver. (T.R. 1 at 1.) On January 14, 2015, Mr.
Booker made a late-night food delivery to a local hotel. While doing so, armed assailants
robbed him and struck him in the head with a gun. /d. After initial medical treatment and
workup at Johnson City Medical Center proved negative, Mr. Booker returned to work.
(T.R. 3 at 1 and Collective Exhibit 1.)

      Two days later, while making a delivery to Franklin Woods Community Hospital,
Mr. Booker suffered a seizure. /d. The providers transferred him to nearby Johnson City
Medical Center, where he was treated in ICU and hospitalized for six days. (Collective

1
 Additional information regarding the certified issues, technical record and exhibits admitted at the Expedited
Hearing is attached to this Order as an Appendix.

                                                       1
Exhibit 1.) ACT scan of the head revealed a subarachnoid hemorrhage. /d.

       After discharge, Mr. Booker received treatment at East Tennessee Brain and
Spine Center. /d. With no additional seizures, a "completely normal neurologic exam,"
and imaging showing "near-complete resolution of the previously-mentioned temporal
hemorrhage," East Tennessee Brain and Spine Center discharged Mr. Booker on March
4,2015./d.

        Mr. Booker filed a Petition for Benefit Determination with the Court on July 10,
2015. (T.R. 1 at 1.) The Mediating Specialist prepared a Dispute Certification Notice on
July 31, 2015. (T .R. 2 at 1.) When neither party filed a Request for Expedited Hearing
within sixty days of the DCN, the Court conducted a Show Cause Hearing on December
21, 2015, which Mr. Booker attended. (T.R. 4 at 1.) Mr. Booker informed the Court of his
intention to pursue his claim and filed a Request for Expedited Hearing on December 29,
2015. (T.R. 3 at 1.)

        Mr. Booker appeared at the Expedited Hearing, along with Mid-City Grill's
owner, Jeffrey Pike. Mr. Booker testified that he is no longer treating for his injury and is
doing better. However, Mr. Booker received no workers' compensation benefits
associated with his work injury, and his mother's insurance paid a portion of his resulting
bills, many of which are now in collections.

       Mr. Pike acknowledged that he did not have workers' compensation insurance
coverage on Mr. Booker's date of injury, although he has since purchased same. He also
acknowledged responsibility and agreed to pay for the medical treatment Mr. Booker
received as well as for temporary disability benefits.

        Mr. Booker provided to Mr. Pike copies of his pertinent medical bills and
            2
statements. Mr. Pike informed the Court that he would contact each of the providers and
ensure appropriate payment of outstanding medical bills. Mr. Pike also affirmed that he
would contact Mr. Booker's private health insurance carrier and reimburse it, in
accordance with his obligations under the Tennessee Workers' Compensation Law. The
parties also stipulated that Mr. Booker was entitled to $5,000.00 in unpaid temporary
disability benefits, which Mr. Pike agreed to pay.

                                        ANALYSIS

       The Court finds the parties' stipulations and agreements constitute a satisfactory
resolution of the disputed issues presented in this matter. The Court further finds that a
Status Conference should be set.


2
    Collective Exhibit I .

                                              2
IT IS, THEREFORE, ORDERED as follows:

     1. The parties have resolved by agreement the disputed issues regarding payment
        of medical and temporary disability benefits, as stated above. Mr. Pike shall
        pay the medical bills of Mr. Booker with Dr. McLaughlin, Mt. States Health
        Alliance, MSMG Hospital Internal Medical Associates, Appalachian
        Emergency Physicians, Dr. David Wiles, Johnson City Medical Center,
        Franklin Woods Hospital, Washington County EMS, and Mountain Empire
        Radiology, presented during the hearing as contained in Exhibit 1. Mr. Pike
        shall also pay $5,000.00 in temporary disability benefits for which execution
        may issue, if necessary.

     2. This matter is set for a Status Conference on April 28, 2016, at 3:00 p.m.
        Eastern Time.

     3. Unless interlocutory appeal of the Expedited Hearing Order is filed,
        compliance with this Order must occur no later than seven business days
        from the date of entry of this Order as required by Tennessee Code
        Annotated section 50-6-239(d)(3) (2014). The Insurer or Self-Insured
        Employer must submit confirmation of compliance with this Order to the
        Bureau by email to WCCompliance.Program@tn.gov no later than the
        seventh business day after entry of this Order. Failure to submit the
        necessary confirmation within the period of compliance may result in a
        penalty assessment for non-compliance.

     4. For questions regarding compliance, please contact the Workers'
        Compensation        Compliance        Unit          via   email
        WCCompliance.Program@tn.gov or by calling (615) 253-1471.

     ENTERED this the 25 1h day of February, 2016.




                                         3
Status Conference:

       A Status Conference has been set with Judge Brian K. Addington, Court of
Workers' Compensation Claims. You must call toll-free at 855-543-5044 to
participate in the Status Conference.

       Please Note: You must call in on the scheduled date/time to participate.
Failure to call in may result in a determination of the issues without your further
participation. All conferences are set using Eastern Time (ET).

Right to Appeal:

Tennessee Law allows any party who disagrees with this Expedited Hearing Order to
appeal the decision to the Workers' Compensation Appeals Board. To file a Notice of
Appeal, you must:

1.     Complete the enclosed form entitled: "Expedited Hearing Notice of Appeal."

2.     File the completed form with the Court Clerk within seven business days of the
date the Workers' Compensation Judge entered the Expedited Hearing Order.

3.     Serve a copy of the Expedited Hearing Notice of Appeal upon the opposing party.

4.     The appealing party is responsible for payment of a filing fee in the amount of
$75.00. Within ten calendar days after the filing of a notice of appeal, payment must be
received by check, money order, or credit card payment. Payments can be made in person
at any Bureau office or by United States mail, hand-delivery, or other delivery service. In
the alternative, the appealing party may file an Affidavit of Indigency, on a form
prescribed by the Bureau, seeking a waiver of the filing fee. The Affidavit of Indigency
may be filed contemporaneously with the Notice of Appeal or must be filed within ten
calendar days thereafter. The Appeals Board will consider the Affidavit of lndigency and
issue an Order granting or denying the request for a waiver of the filing fee as soon
thereafter as is practicable. Failure to timely pay the filing fee or file the Affidavit of
Indigency in accordance with this section shall result in dismissal ofthe appeal.

5.     The parties, having the responsibility of ensuring a complete record on appeal,
may request, from the Court Clerk, the audio recording of the hearing for the purpose of
having a transcript prepared by a licensed court reporter and filing it with the Court Clerk
within ten calendar days of the filing of the Expedited Hearing Notice of Appeal.
Alternatively, the parties may file a joint statement of the evidence within ten calendar
days of the filing of the Expedited Hearing Notice of Appeal. The statement of the
evidence must convey a complete and accurate account of what transpired in the Court of


                                             4
Workers' Compensation Claims and must be approved by the workers' compensation
judge before the record is submitted to the Clerk of the Appeals Board.

6.     If the appellant elects to file a position statement in support of the interlocutory
appeal, the appellant shall file such position statement with the Court Clerk within five
business days of the expiration of the time to file a transcript or statement of the
evidence, specifying the issues presented for review and including any argument in
support thereof. A party opposing the appeal shall file a response, if any, with the Court
Clerk within five business days of the filing of the appellant's position statement. All
position statements pertaining to an appeal of an interlocutory order should include: (1) a
statement summarizing the facts of the case from the evidence admitted during the
expedited hearing; (2) a statement summarizing the disposition of the case as a result of
the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
argument, citing appropriate statutes, case law, or other authority.




                                             5
                                              APPENDIX

Exhibits:

      The parties stipulated to the admission in the record of the following documents,
which constitute Collective Exhibit I:

    I. Claims Summaries from United HealthCare Services, Inc.
    2. Billing statements from MSMG Hospital Internal Medicine Associates,
       Appalachian Emergency Physicians, Johnson City Medical Center, Franklin
       Woods Community Hospital, Washington County EMS, and Mountain Empire
       Radiology
    3. Medical records from East Tennessee Brain and Spine Center, Johnson City
       Medical Center, and Franklin Woods Community Hospital

Technical record: 3
   1. Petition for Benefit Determination, July I 0, 2015
   2. Dispute Certification Notice, July 31, 2015
   3. Request for Expedited Hearing, December 29, 2015
   4. Show Cause Order, December 22, 2015




3
  The Court did not consider attachments to Technical Record filings unless admitted into evidence during the
Expedited Hearing. The Court considered factual statements in these filings or any attachments to them as
allegations unless established by the evidence.

                                                      6
                              CERTIFICATE OF SE RVICE

       I hereby certify that a true and correct copy of the foregoing Order was sent
to the following recipients by the following methods of service on this the 25th day of
February, 2016.

Name                  Certified Mail           Email      Service Sent to:
Bradley Booker               X                   X        131 Blue Bell Drive
                                                          Kingsport, TN 37660
                                                          Bookert97 @hotmail.com
Jeffrey Pike                 X                   X        Mid-City Grill
                                                          Attn: Jeffrey Pike
                                                          106 S. Commerce Street
                                                          Johnson City, TN 37604
                                                          midcitygrill@gmail.com




                                        PENNY SHRUM
                                        CLERK OF THE COURT
                                        WC.CourtCierk@tn.gov




                                           7